IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,310-01


                           EX PARTE THOMAS LITTLE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 14-0698-CR-C-A IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


        Per curiam. Alcala, J., filed a concurring opinion.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

burglary of a habitation and sentenced to concurrent terms of twenty years’ imprisonment. The

Fourth Court of Appeals affirmed his convictions. Little v. State, No. 04-14-00618-CR (Tex.

App.—San Antonio Oct. 7, 2015).

        Applicant contends that his two convictions violate double jeopardy and that his appellate

counsel should have raised the issue. See Strickland v. Washington, 466 U.S. 668, 687 (1984); Smith

v. Robbins, 528 U.S. 259, 285-86 (2000); Ex parte Milner, 394 S.W3d 502, 506 (Tex. Crim. App.
                                                                                                      2

2013); Ex parte Cavazos, 203 S.W.3d 333, 337 (Tex. Crim. App. 2006). There is no response from

appellate counsel or findings from the trial court.

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

appellate counsel to respond to Applicant’s claim of ineffective assistance of counsel. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes

to be represented by counsel, the trial court shall appoint an attorney to represent Applicant at the

hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s appellate counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.

Filed: October 5, 2016
Do not publish